Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jim Salter on 8/29/22.
The application has been amended as follows: 
Please cancel Claims 2-5.
Please add Claims 41-44 as indicated below.
41. The specialized slot machine of claim 16 wherein each of the plurality of virtual cards in the deck are color coded.
42. The specialized slot machine of claim 41 wherein the gaming system is further configured to award bonus points to each of the based on same color of virtual cards.
43. The specialized slot machine of claim 16 wherein the gaming system being further configured to award bonus points to each of the players based on whether athletes corresponding to the awarded bloc of virtual cards are teammates in real life sports.
44. The specialized slot machine of claim 16 wherein the gaming system being further configured to use statistical averages of athlete performance in a scoring system for a fantasy sports tournament.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 16, 27, 35) “provide, by use of the data processor, a virtual deck of cards, wherein a plurality of virtual cards in the deck have been selected from a virtual pool of cards, wherein each of the plurality of virtual cards comprise identifying information and real-life statistics related to an athlete's actions in real-life sporting events, wherein each of the plurality of virtual cards further comprise information indicative of: 1) an athlete's name, 2) a name of a team for which an athlete plays, 3) a value of the virtual card determined by fantasy points a corresponding athlete is worth, 4) a position played by an athlete, and 5) bonus points or multipliers corresponding to the virtual card, the plurality of virtual cards in the deck have been selected from the virtual pool of cards to maintain a probability of the virtual cards in the deck generating a winning total based on real-life statistics of selected virtual cards in the deck within a pre- determined range; randomly present, via the display device, at least three virtual cards in a bloc face up from the virtual deck of cards to a plurality of players; prompt, by use of the data processor, the plurality of players to bid on the presented bloc of virtual cards or fold and exit a current round; accept bids from the plurality of players; and award the presented bloc of virtual cards to a winning player of the plurality of players with a best bid”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Conducting a wagering fantasy sports tournament is well known in the art. For instance, Mitchell (2019/0188972) in view of Fleischman (2011/0065489) and Callery et al. (2008/0287198) teaches conducting a wagering fantasy sports tournament. However, Mitchell  in view of Lukasik and Callery is silent on “provide, by use of the data processor, a virtual deck of cards, wherein a plurality of virtual cards in the deck have been selected from a virtual pool of cards, wherein each of the plurality of virtual cards comprise identifying information and real-life statistics related to an athlete's actions in real-life sporting events, wherein each of the plurality of virtual cards further comprise information indicative of: 1) an athlete's name, 2) a name of a team for which an athlete plays, 3) a value of the virtual card determined by fantasy points a corresponding athlete is worth, 4) a position played by an athlete, and 5) bonus points or multipliers corresponding to the virtual card, the plurality of virtual cards in the deck have been selected from the virtual pool of cards to maintain a probability of the virtual cards in the deck generating a winning total based on real-life statistics of selected virtual cards in the deck within a pre- determined range; randomly present, via the display device, at least three virtual cards in a bloc face up from the virtual deck of cards to a plurality of players; prompt, by use of the data processor, the plurality of players to bid on the presented bloc of virtual cards or fold and exit a current round; accept bids from the plurality of players; and award the presented bloc of virtual cards to a winning player of the plurality of players with a best bid”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715